            Case 1:20-cv-11209-LTS Document 41 Filed 12/07/20 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

                                                )
JOSEPH BARRETT, on behalf of                    )
himself and others similarly situated,          )
                                                )
          Plaintiff,                            )
                                                )
v.                                              )      Civil No. 20-11209-LTS
                                                )
QUOTEWIZARD.COM, LLC,                           )
                                                )
          Defendant.                            )
                                                )

            ORDER ON DEFENDANT’S MOTION FOR EXPEDITED
        PRODUCTION OR CONFIRMED PRESERVATION (DOC. NO. 29)
 AND ORDER ON PLAINTIFF’S MOTION TO AMEND HIS COMPLAINT (DOC. NO. 33)

                                          December 7, 2020

SOROKIN, J.

          For the reasons stated in open court, the Court issues the following Orders.

     I.       QUOTEWIZARD’S MOTION FOR EXPEDITED PRODUCTION OR
              CONFIRMED PRESERVATION OF PLAINTIFF’S ELECTRONIC DATA FOR
              PERIOD OF CONSENT (DOC. NO. 29)

          QuoteWizard.com’s Motion for Expedited Production or Confirmed Preservation (Doc.

No. 29) is ALLOWED IN PART and DENIED IN PART. The Motion is ALLOWED IN PART

as follows. Barrett is hereby ORDERED to preserve all records of his browser, search, and e-

mail history for December 2019 for any and all electronic devices he owns or uses until such

time as it may become due in discovery. Nothing in this Order relieves Barrett of any other

preservation obligations he may have. The Motion is DENIED in all other respects.

QuoteWizard’s Motion for Leave to File a Reply (Doc. No. 36) is ALLOWED.
           Case 1:20-cv-11209-LTS Document 41 Filed 12/07/20 Page 2 of 2




   II.      BARRETT’S MOTION TO AMEND HIS COMPLAINT (DOC. NO. 33)

         Barrett’s Motion to Amend His Complaint (Doc. No. 33) is ALLOWED without

prejudice to Kumparison, LLC’s right to raise any defenses or objections it deems appropriate.



                                                    SO ORDERED.


                                                     /s/ Leo T. Sorokin
                                                    Leo T. Sorokin
                                                    United States District Judge




                                               2
